
	
		I
		111th CONGRESS
		1st Session
		H. R. 2003
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Kennedy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to include certain
		  children’s psychiatric hospitals under the program of payments to children’s
		  hospitals that operate graduate medical education programs.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Hospitals Education Equity Act.
		2.Inclusion of
			 certain children’s psychiatric hospitals under the program of payments to
			 children’s hospitals that operate graduate medical education
			 programsSection 340E(g)(2) of
			 the Public Health Service Act (42 U.S.C. 256e(g)) is amended—
			(1)by striking
			 means a and inserting “means—
				
					(A)a
					;
			(2)by striking the
			 period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(B)a freestanding
				psychiatric hospital with 90 percent or more inpatients under the age of 18,
				that has its own Medicare provider number as of December 6, 1999, and that has
				an accredited residency
				program.
					.
			
